DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s after-final amendment filed on February 10, 2021 and wherein the Applicant has amended claims 1, 4-7, 9-15, and canceled claim 8.
In virtue of this communication, claims 1-7, 9-15 are currently pending in this Office Action.

Response to Remarks and Reasons for Allowance
With respect to the Foreign Priority issues for claims upon the parent foreign patent application EP 17150349.3 filed on January 5, 2017 and a CON of the parent application 15/861,339 filed on January 3, 2018, now patented US 10497357 B2, about the claimed feature “the active noise control filter is either activated or deactivated in the awareness mode while the one beam with the highest signal-to-noise ratio is selected as the direction of the desired-sound source”, as set forth in the previous Office Action, the Applicant’s argument, see paragraph 2 of page 11 in Remarks filed on February 10, 2021 has been fully considered and the argument is persuasive and therefore, the Foreign Priority issues for claims upon the parent foreign patent application EP 17150349.3 filed on January 5, 2017 and a CON of the parent application 15/861,339 filed on January 3, 2018, now patented US 10497357 B2, about the claimed feature “the active noise control filter is either activated or deactivated in the 
With respect to the specification objection due to formality issues, as set forth in the previous Office Action, the Applicant’s argument, see paragraphs of pages 8-10 in Remarks filed on February 10, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of specification due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the objection of claims 1-15 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claim 8, and argument, see paragraph 3 of page 7 in Remarks filed on February 10, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1-15 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-15 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claim 8, and argument, see paragraph 4 of page 11 and paragraph 1 of page 12 in Remarks filed on February 10, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-15 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
With respect to the double patenting rejection of claims 1-15 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,497,357 B2, as set forth in the previous office action, the applicant terminal disclaimer filed on February 12, 2021 has been approved and therefore, the double patenting rejection of claims 1-15 on the ground of nonstatutory .
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see the last paragraph of page 7, paragraph 1 of page 8, paragraph 3 of page 8, paragraphs 1-3 of page 9, paragraphs 1-2 of page 10, and paragraphs 1-3 of page 11, in Remarks filed on November 6, 2020, have been fully considered, and the argument is persuasive. Therefore, the above prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the previous Office Action, has been withdrawn. For the at least similar reasons described in claim 1 above, the prior art rejection of other independent claims 10, 12 and dependent claims 2-7, 9, 11, 13-15, as set forth in the previous Office Action, has been withdrawn.

Allowable Subject Matter
Claims 1-7, 9-15 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESHUI ZHANG/
Primary Examiner, Art Unit 2654